Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck (U.S. Patent 4,619,342).
Re claim 1: Buck teaches a coaxial loudspeaker (figure 2) comprising: 
a cone (12) of a woofer (10);
a waveguide (31) of a tweeter (30), the waveguide being located at a front end of the cone towards an outer profile of the cone (figure 2); and
a first cavity, the first cavity comprising:
a resonator (cavity between plate sheets 41 and 42) and a cavity (see area above internal sidewall 15) formed in the cone, the resonator communicating with the cavity at the outer profile of the cone (see figure 2), the resonator extending along a side of the 
wherein a side opposite to a position where the resonator communicates with the cavity is constructed as an orifice plate (such as plate sheet 41), the orifice plate is adjacent to the resonator and an orifice portion (perforations) of the orifice plate communicates with the resonator, and wherein the orifice plate (41) is separated (distinct element) from the waveguide of the tweeter as set forth. 
Re claim 2: see figure 2
Re claim 3: note coaxial arrangement between resonator (cavity between plate sheets 41 and 42) and cone (12), figure 2 with the resonator acting as a Helmholz type of resonator due to air vibrations formed during operation of the loudspeaker
Re claim 10: See figures 1-2 in which a plurality of holes (perforations) are arranged in intervals around the waveguide.  
Allowable Subject Matter
5.	Claims 5-8 are allowed.
Response to Arguments
6. 	Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive.  Applicant argues that Buck does not teach that the resonator extends along a side of the waveguide to surround the waveguide.  Examiner does not agree.  First clearly the resonator in Buck, as applicant agrees, at least extends along at least the top side portion of the waveguide.  There is no languge set forth that limits how .   
Conclusion
7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/16/21